Citation Nr: 0119075	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  97-34 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for postoperative total 
vaginal hysterectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had in excess of 20 years active military 
service, retiring because of medical reasons in January 1996.  

This appeal arises out of an August 1996 rating action.  The 
veteran expressed her disagreement with that decision in 
August 1997, and after a statement of the case was issued, 
she perfected her appeal in November 1997.  A hearing at 
which the veteran and a friend testified was conducted at the 
VA regional office (RO), in December 1999, and a hearing at 
which the veteran and a friend testified was conducted by the 
undersigned at the RO in January 2001.  

The record also shows that in addition to the issue presently 
to be addressed, the veteran had also perfected an appeal 
with regard to 16 other issues.  In a December 2000 
statement, however, the veteran withdrew her appeal with 
respect to these other issues.  Accordingly, the only issue 
to be considered by the Board is as set forth on the front 
page of this decision. 


REMAND

The veteran in this case contends that she should be service 
connected for gynecologic problem(s) which required a total 
vaginal hysterectomy in May 2000.  She maintains that the 
onset of these problems occurred during her military career 
and continued thereafter, culminating in her hysterectomy.  

A review of the veteran's service medical records confirms 
that she was treated on a number of occasions throughout her 
period of service for various relevant complaints.  These 
included abnormal bleeding, discharges, vaginitis, pruritus, 
infections, and dysplasia.  Following service, the veteran 
was examined for VA purposes in May 1996, at which time her 
pelvic examination was normal.  A Pap smear taken at that 
time was apparently inconclusive owing to an unsatisfactory 
sample, but one performed in August 1996 was interpreted as 
revealing benign epithelial cells.  At the same time, 
however, a cyst was evidently discovered in the cervix.  In 
1998, erythematous areas were noted in the cervix, but it was 
not until January 1999, that the record reflects the onset of 
persistent bleeding and pain.  In June 1999, a dilation and 
curettage was performed to treat the bleeding, but this did 
not have lasting effect.  Accordingly, in May 2000, the 
veteran underwent a hysterectomy.  At the hearing conducted 
by the undersigned, the veteran indicated that she also 
experienced heavy bleeding during service, although she did 
not report this due to the insensitivity she experienced from 
others in this regard during service.  

As is evident from the foregoing, the medical evidence does 
show what may be characterized as pertinent gynecologic 
complaints during service, and although there appears to have 
been a period of a number of years after service without any 
such complaints, the veteran testified that she had 
additional complaints in service that were similar to those 
which ultimately led to her hysterectomy in 2000.  Under 
these circumstances, it is the Board's view that the 
veteran's records should be referred to a physician 
knowledgeable in the field of gynecologic disorders for an 
opinion as to whether the disabilities that required the 
veteran to undergo a hysterectomy are related to any in-
service events. 

Such development will also satisfy the enhanced duty to 
assist requirements created by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was signed into law during the pendency of this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  Since this change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date, it is applicable to this case.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Further, while it appears that the only additional 
development needed with respect to this issue is the opinion 
requested above, this Remand also will give the RO an 
opportunity to consider whether even further action is 
necessary to comply with the VCAA, since the obligation to 
fulfill that law's duty to assist and notification 
requirements is primarily a function of the RO in the first 
instance.  (Any further determination regarding assistance 
provided the veteran or notice to her should be made in a 
manner consistent with guidance that is provided by the 
Department, including, General Counsel precedent opinions, as 
well as any binding and pertinent court decisions that are 
subsequently issued.)  Moreover, if after the additional 
development has been accomplished, it is the RO's 
determination that service connection for a gynecologic 
disability is not warranted, there will be an opportunity to 
explain this decision in terms consistent with current law.  
(Here, the RO originally denied the claim as not well 
grounded, a basis for a final determination which has been 
eliminated by the VCAA.)  

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact the veteran and ask her 
to identify those places at which She has received 
any treatment for a gynecologic disability since 
May 2000.  After obtaining any appropriate 
authorization, the RO should attempt to obtain and 
associate with the claims file, the records of the 
identified treatment.  

2.  Next, the RO should make arrangements to have 
the veteran's claims file referred to a physician 
knowledgeable in gynecologic disabilities.  This 
person should review the file, make a notation that 
such review took place, and provide a typewritten 
report in which is set forth an opinion as to 
whether the veteran's total vaginal hysterectomy 
may be etiologically related to any events in her 
military service.  It would be particularly useful 
if this person were to phrase his or her response 
regarding the relationship of the veteran's 
hysterectomy to service, in terms of whether it is 
"likely," "unlikely" or "at least as likely as 
not."  A complete rationale for any opinion 
offered should be set forth in the report provided, 
together with citation to appropriate supporting 
records.  In the event a current examination of the 
veteran is deemed warranted, that should be 
arranged, although, if the veteran fails to report 
for such an examination, the requested opinion 
based on the available records should, 
nevertheless, still be provided.  

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

4.  Next, the RO should review the evidence of 
record, and enter its determination regarding the 
veteran's claim for service connection.  If the 
decision remains adverse to the veteran, she and 
her representative should be provided a 
supplemental statement of the case which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations.  After 
a reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, she has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




